Name: Commission Regulation (EEC) No 2366/91 of 2 August 1991 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/32 Official Journal of the European Communities 3 . 8 . 91 COMMISSION REGULATION (EEC) No 2366/91 of 2 August 1991 concerning the stopping of fishing for cod by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard , to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3934/90 of 20 December 1990 fixing catch possibilities for 1991 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for cod quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO zone 2J + 3KL by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1991 , HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of NAFO zone 2J + 3KL by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1991 . Fishing for cod in the waters of NAFO zone 2J + 3KL by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1991 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 378, 31 . 12. 1990, p . 69 .